 Case: 4:19-cv-00171-JAR Doc. #: 58 Filed: 03/02/21 Page: 1 of 1 PageID #: 387




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


BETTY POST,                                     )
                                                )
            Plaintiff,                          )
                                                )
      vs.                                       )           Case No. 4:19-CV-00171-JAR
                                                )
DOLGENCORP, LLC,                                )
                                                )
            Defendant.                          )


                                MEMORANDUM AND ORDER

       IT IS HEREBY ORDERED that a telephone status conference is set for Friday, March

5, 2021 at 11:30 a.m., central standard time. The parties are directed to call the conference line

toll free at 1-877-810-9415. The access code to enter the telephone conference is: 7519116.



       Dated this 2nd day of March, 2021.



                                                ________________________________
                                                JOHN A. ROSS
                                                UNITED STATES DISTRICT JUDGE
